DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 2/12/20.
Claims 1-16 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 5/12/20, 5/6/20 and 2/12/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 16 is/are rejected under 35 US.C. § 101 because the claimed invention is directed to nonstatutory subject matter. Claim 16 is interpreted as a program. It’s not clear from claim language any hardware such as processor or memory is positively asserted for functioning claimed subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (U.S. Pub. No. 20020186976 A1), in view of Izuha (U.S. Pub. No. 20130334402 A1).

Regarding to claim 1, 15 and 16:

1. Seo teach an image-capturing apparatus comprising: a first stop that is provided in a path of the incident light, and includes a first opening portion and a first blocking portion, the first opening portion being a portion through which the first light and the second light are transmitted, the first blocking portion being a portion that blocks the first light and through which the second light is transmitted; (Seo [0068] FIG. 13 the infrared rays are blocked off by the blade pieces of the iris stop 25b'. Therefore, both visible rays and infrared rays cannot be transmitted to the area C of the diaphragm 25'. As described above, an opening formed by the iris 
a second stop that is provided in the path of the incident light, and includes a second opening portion and a second blocking portion, the second opening portion being a portion through which the first light and the second light are transmitted, the second blocking portion being a portion that blocks the second light and through which the first light is transmitted; and (Seo [0069] FIG. 14 an opening formed by the iris stop 25a' (which corresponds to the areas A' of FIG. 14) functions as the aperture for the visible rays, and an opening formed by the iris stop 25b' (which corresponds to the areas A' and B' of FIG. 14) functions as the aperture for the infrared rays)
a stop controller that separately controls a size of the first opening portion and a size of the second opening portion. (Seo [0063] for the infrared rays of the incident light, the aperture 25a controls the amount of rays reaching the three-dimensional image-capturing CCD 28', and for the visible rays of the incident light, the aperture 25b controls the amount of rays reaching the two-dimensional image-capturing CCD 28 (note that, in this embodiment, the aperture 25a corresponds to a fully open aperture for the visible rays). Namely, with the construction of the present embodiment, although a two-dimensional image of the visible rays and a three-dimensional image of the infrared rays are captured simultaneously through a single photographing lens system, stop numbers for the visible rays and the infrared rays can be set individually so that both 

Seo do not explicitly teach an imaging element that performs wavelength separation on incident light to obtain first light of a first wavelength and second light of a second wavelength, and photoelectrically converts the first light and the second light, the first light and the second light being included in the incident light; an optical element that collects light in the image-capturing apparatus;

However Izuha teach an imaging element that performs wavelength separation on incident light to obtain first light of a first wavelength and second light of a second wavelength, (Izuha [0008] the transmittance of light and the wavelength region of transmissible light in the nano-carbon laminated film are changed by applying a desired voltage to the nano-carbon laminated film. This makes it possible to perform imaging in the ranges from the near-infrared region to the visible light region and allows an amount of light incident on the photoelectric conversion section to be adjusted) and photoelectrically converts the first light and the second light, the first light and the second light being included in the incident light; (Izuha [0012] the transmittance of light and the wavelength region of transmissible light in the nano-carbon laminated film are changed by applying a desired voltage to the nano-carbon laminated film forming the solid-state imaging element. This makes it possible to perform imaging in the ranges from the near-infrared region to the visible light region and allows an amount 
an optical element that collects light in the image-capturing apparatus; (Izuha [0060] As shown in FIG. 4, the solid-state imaging element 11 according to the example of the present embodiment includes a substrate 30, an interlayer insulating film 31, a protective film 32, a planarizing film 33, color filter layers 34, a nano-carbon laminated film 35, a condensing lens 36, a first transparent film 37, and a second transparent film 38)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Seo, further incorporating Izuha in video/camera technology. One would be motivated to do so, to incorporate an imaging element that performs wavelength separation on incident light to obtain first light of a first wavelength and second light of a second wavelength, and photoelectrically converts the first light and the second light, the first light and the second light being included in the incident light. This functionality will improve accuracy.

Regarding to claim 2:

2. Seo teach the image-capturing apparatus according to claim 1, wherein the first wavelength is a wavelength of infrared light, and the second wavelength is a wavelength of visible light. (Seo [0068] FIG. 13 the infrared rays are blocked off by the blade pieces of the iris stop 25b'. Therefore, both visible rays and infrared rays 

Regarding to claim 3:

3. Seo teach the image-capturing apparatus according to claim 1, wherein the first opening portion and the second opening portion are shifted from each other in a direction orthogonal to a direction of an optical axis of the incident light. (Seo FIG. 9, FIG. 10, Fig. 13-14 shows PQ is orthogonal to 25a and 25b. [0065] although the fixed stop and the iris stop are arranged in this order along the optical axis from the side which the light made incident (direction from P to Q), the order may be altered to the opposite order; i.e. the iris stop first and then the fixed stop. Further, the fixed stop in the first embodiment is made of opaque material, however, the stop can be formed out of an infrared cut-off filter)

Regarding to claim 4:

4. Seo teach the image-capturing apparatus according to claim 1, (Seo FIG. 9, FIG. 10, Fig. 13-14 shows PQ is center of the 25a and 25b opening) 

wherein at least one of a center of the first opening portion or a center of the second opening portion coincides with a center of an optical axis of the incident light.

However Izuha teach wherein at least one of a center of the first opening portion or a center of the second opening portion coincides with a center of an optical axis of the incident light. (Izuha FIG. 30 [0237] the optical lens 86 forms an image of image light (incident light) from a subject on an imaging surface of the solid-state imaging element 88. A corresponding signal charge is thereby accumulated within the solid-state imaging element 88 for a certain period. The mechanical shutter 87 controls a period of irradiation of the solid-state imaging element 88 with light)

Regarding to claim 5:

5. Seo teach the image-capturing apparatus according to claim 3, further comprising a distance-to-subject calculator that calculates a distance to a subject using a captured image that is captured by the imaging element, (Seo [0055] FIG. 8 is a flowchart of the image-capturing operation. The distance-information sensing operation is carried out in accordance with the flowchart of FIG. 8 with the two-dimensional image-capturing operation carried out for capturing a two-dimensional image or a still video image.) the captured image including a first image that is an image of the first light, (Seo [0063] although a two-dimensional image [first image] of the visible rays and a three-dimensional image of the infrared rays and a second image that is an image of the second light. (Seo [0063] although a two-dimensional image of the visible rays and a three-dimensional image [second image] of the infrared rays are captured simultaneously through a single photographing lens system, stop numbers for the visible rays and the infrared rays can be set individually so that both exposure for the two-dimensional image-capturing CCD and exposure for the three-dimensional image-capturing CCD can be set appropriately and simultaneously)

Regarding to claim 7:

7. Seo teach the image-capturing apparatus according to claim 4, Seo do not explicitly teach wherein the first wavelength is a wavelength of infrared light, the second wavelength is a wavelength of visible light, the center of the first opening portion is shifted from the center of the optical axis of the incident light, and the center of the second opening portion coincides with the center of the optical axis of the incident light.

However Izuha teach wherein the first wavelength is a wavelength of infrared light, the second wavelength is a wavelength of visible light, the center of the first opening portion is shifted from the center of the optical axis of the incident light, and the center of the second opening portion coincides with the center of the optical axis of the incident light. (Izuha FIG. 7-8 pixel level transmittance can be individually controlled and opening area [portion] can be formed by group of pixels.  0079] In FIG. 7, an "OFF" denotation on the graph indicates a signal level when voltage is not applied to the nano-carbon laminated film 35, and an "ON" denotation on the graph indicates a signal level when voltage is applied to the nano-carbon laminated film 35. When voltage is applied to the nano-carbon laminated film 35, that is, at an "ON" time, the transmittance of the nano-carbon laminated film 35 is substantially 100%. Therefore, when voltage is turned on, as shown in FIG. 7, the IR pixel 39IR obtains a signal component S1 in regions equal to and higher than the infrared region. When voltage is not applied to the nano-carbon laminated film 35, that is, at an "OFF" time, the transmittance of the nano-carbon laminated film 35 is substantially 0%. Therefore, when voltage is turned off, the IR pixel 39IR obtains only the noise component .DELTA.E resulting from the dark current. Meanwhile, as shown in FIG. 8A, the green pixel 39G obtains a signal component S2 in the green region through the G (green) color filter. The green pixel 39G also transmits light in the infrared region.)

Regarding to claim 13:

 13. Seo teach the image-capturing apparatus according to claim 1, wherein the stop controller controls a size of the first opening portion and a size of the second opening portion according to an amount of the first light entering the imaging element and an amount of the second light entering the imaging element. 

Regarding to claim 14:

14. Seo teach the image-capturing apparatus according to claim 1, (Seo Fig. 13 shows aperture A, B and C can be individually controlled) 

Seo do not explicitly teach wherein the stop controller controls a distance between a center of the first opening portion and a center of the second opening portion in a direction orthogonal to an optical axis of the incident light according to a movement speed of the image-capturing apparatus.

However Izuha teach wherein the stop controller controls a distance between a center of the first opening portion and a center of the second opening portion in a direction orthogonal to an optical axis of the incident light according to a movement speed of the image-capturing apparatus. (Izuha FIG. 7-8 pixel level transmittance can be individually controlled and opening area can be formed by group of pixels.  0079] In FIG. 7, an "OFF" denotation on the graph indicates a signal level when voltage is not applied to the nano-carbon laminated film 35, and an "ON" 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (U.S. Pub. No. 20020186976 A1), in view of Izuha (U.S. Pub. No. 20130334402 A1), further in view of Yun (U.S. Pub. No. 20170094198 A1).

Regarding to claim 6:

6. Seo teach the image-capturing apparatus according to claim 5, Seo do not explicitly teach wherein the distance-to-subject calculator calculates the distance to a subject using an amount of a shift between the first image and the second image in the captured image.

wherein the distance-to-subject calculator calculates the distance to a subject using an amount of a shift between the first image and the second image in the captured image. (Yun [0062] because the visible light image may be obtained from the visible light passing the optical filter 500 and the opening 500a, while the non-visible light image may be obtained from infrared light or visible light passing only through the opening 500a, the visible light image and the non-visible light image may be imaged in different positions and thus cause the image shift between the visible light image and the non-visible light image. Accordingly, the distance information of an object may be obtained depending on a degree of the image shift.)

The motivation for combining Seo and Izuha as set forth in claim 1 is equally applicable to claim 6. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Seo, further incorporating Izuha and Yun in video/camera technology. One would be motivated to do so, to incorporate wherein the distance-to-subject calculator calculates the distance to a subject using an amount of a shift between the first image and the second image in the captured image. This functionality will improve accuracy.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (U.S. Pub. No. 20020186976 A1), in view of Izuha (U.S. Pub. No. 20130334402 A1), further in view of Wada (U.S. Pub. No. 20140133004 A1).

Regarding to claim 8:

8. Seo teach the image-capturing apparatus according to claim 1, Seo do not explicitly teach wherein the imaging element performs wavelength separation for the first wavelength and the second wavelength in a direction orthogonal to an optical axis of the incident light.

However Wada teach wherein the imaging element performs wavelength separation for the first wavelength and the second wavelength in a direction orthogonal to an optical axis of the incident light. (Wada Fig. 6A wavelength towards 682 is parallel to optical axis and wavelength towards 681 are orthogonal to optical axis. [0038] FIGS. 6A and 6B are views each showing a wavelength selective polarization controller, using a polarization-independent wavelength dispersion element, of Embodiment 3 of the present invention, FIG. 6A being a view seen from the direction from which wavelength separation is comprehended, FIG. 6B being a view seen from the direction orthogonal to FIG. 6A. In the drawings, reference numeral 611 denotes an optical input fiber, reference numeral 612 denotes an optical output fiber, reference numeral 621 denotes a collimator lens, reference numeral 622 denotes a condenser, reference numeral 63 denotes a wavelength dispersion element, reference numerals 641, 644 denotes a 0.degree.-orientation axis liquid crystal cell, reference numerals 642, 643 denotes a 45.degree.-orientation axis liquid crystal cell, reference numeral 65 denotes a beam splitter, reference numeral 66 denotes a total reflection mirror, 

The motivation for combining Seo and Izuha as set forth in claim 1 is equally applicable to claim 8. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Seo, further incorporating Izuha and Wada in video/camera technology. One would be motivated to do so, to incorporate the imaging element performs wavelength separation for the first wavelength and the second wavelength in a direction orthogonal to an optical axis of the incident light. This functionality will improve accuracy.

Regarding to claim 9:

9. Seo teach the image-capturing apparatus according to claim 1, Seo do not explicitly teach wherein the imaging element performs wavelength separation for the first wavelength and the second wavelength in a direction parallel to an optical axis of the incident light.

However Wada teach wherein the imaging element performs wavelength separation for the first wavelength and the second wavelength in a direction parallel to an optical axis of the incident light. (Wada Fig. 6A wavelength towards 682 is parallel to optical axis and wavelength towards 681 are orthogonal to optical axis. Fig. 6A [0039] Optical wavelength multiplexing signal light input from a fiber 611 is 

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (U.S. Pub. No. 20020186976 A1), in view of Izuha (U.S. Pub. No. 20130334402 A1), further in view of Watanabe (U.S. Pub. No. 20200025882 A1).

Regarding to claim 10:

10. Seo teach the image-capturing apparatus according to claim 5, Seo do not explicitly teach further comprising an optical element controller that controls the optical element according to the distance to a subject.

However Watanabe teach further comprising an optical element controller that controls the optical element according to the distance to a subject. (Watanabe [0066] FIG. 4 is a conceptual diagram illustrating a configuration example of the 

The motivation for combining Seo and Izuha as set forth in claim 1 is equally applicable to claim 10. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Seo, further incorporating Izuha and Watanabe in video/camera technology. One would be motivated to do so, to incorporate an optical element controller that controls the optical element according to the distance to a subject. This functionality will improve accuracy.

Regarding to claim 11:

11. Seo teach the image-capturing apparatus according to claim 5, Seo do not explicitly teach further comprising a distance image generator that generates a distance image from the distance to a subject.

However Watanabe teach further comprising a distance image generator that generates a distance image from the distance to a subject. (Watanabe FIG. 10 

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (U.S. Pub. No. 20020186976 A1), in view of Izuha (U.S. Pub. No. 20130334402 A1), further in view of Mine (U.S. Pub. No. 20150365609 A1).

Regarding to claim 12:

12. Seo teach the image-capturing apparatus according to claim 3, Seo do not explicitly teach further comprising a defocusing processing section that performs defocusing processing using an amount of a shift between a first image and a second image in a captured image that is captured by the imaging element, the captured image including the first image and the second image, the first image being an image of the first light, the second image being an image of the second light.

 further comprising a defocusing processing section that performs defocusing processing using an amount of a shift between a first image and a second image in a captured image that is captured by the imaging element, the captured image including the first image and the second image, the first image being an image of the first light, the second image being an image of the second light. (Mine [0070] In step S1203, the ICPU 111 performs known defocus amount correction processing on the average values of R, G, B, and IR of each area calculated in step S1202. The defocus amount correction processing is processing for suppressing a focus shift in autofocus, in accordance with an output difference P between the visible light range and the infrared light range. The aforementioned output difference P is calculated)

The motivation for combining Seo and Izuha as set forth in claim 1 is equally applicable to claim 12. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Seo, further incorporating Izuha and Mine in video/camera technology. One would be motivated to do so, to incorporate a defocusing processing section that performs defocusing processing using an amount of a shift between a first image and a second image in a captured image that is captured by the imaging element, the captured image including the first image and the second image, the first image being an image of the first light, the second image being an image of the second light. This functionality will improve accuracy.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.